United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF ENERGY, FORRESTAL
BUILDING, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0952
Issued: October 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 7, 2018 appellant, through her representative, filed a timely appeal from a
November 9, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective August 18, 2016 as she no longer had residuals due
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

to her January 30, 2013 employment injury; and (2) whether she has established continuing
employment-related disability or residuals after August 18, 2016.
FACTUAL HISTORY
On February 20, 2013 appellant, then a 51-year-old budget analyst, filed a traumatic injury
claim (Form CA-1) alleging that on January 30, 2013 she injured her back and the right side of her
body when she slipped and fell while in the performance of duty. She stopped work on her date
of injury and did not return. OWCP accepted the claim for cervical neuritis, neck sprain, a bilateral
sprain of the shoulder and upper arm, a right wrist sprain, a left elbow sprain, thoracic sprain, a
pelvis sprain, a left knee sprain, and unspecified lumbar disc disorders. It paid appellant wageloss compensation beginning October 6, 2013.
Appellant’s position description indicated that her work required “frequent walking or
moving around.” Her job was sedentary and required using the computer.
A magnetic resonance imaging (MRI) scan study of the cervical spine, obtained on
March 7, 2013, revealed minimal spondylosis and disc bulging at C5-6 without a herniation or
stenosis and minimal decreased cervical lordosis. A March 11, 2013 lumbar MRI scan study
showed multilevel disc bulging and facet hypertrophy at L4-5 without a herniation or stenosis and
a small cyst at L4-5. A September 5, 2013 MRI scan study of the left knee revealed a partial tear
of the anterior cruciate ligament (ACL) of under 50 percent, moderate chondromalacia, and large
effusion.
Dr. Daniel R. Ignacio, a Board-certified physiatrist, treated appellant following her work
injury. In a progress report dated January 3, 2014, he diagnosed chronic cervical strain with
cervical neuritis, chronic brachial neuritis, chronic bilateral shoulder strain, chronic left
elbow/forearm strain, chronic thoracolumbar strain, chronic left knee strain, chronic lumbar disc
syndrome with radiculopathy, and chronic pain syndrome. Dr. Ignacio noted that appellant wanted
to return to work, but indicated that she would require work restrictions of no prolonged typing,
sitting, weight bearing, kneeling, or walking over one mile.
OWCP, on February 24, 2014, referred appellant to Dr. D. Burke Haskins, a Boardcertified orthopedic surgeon, for a second opinion examination. In a report dated March 11, 2014,
Dr. Haskins reviewed her history of injury and current complaints of neck and right arm pain, right
upper extremity numbness, bilateral hand numbness, thoracic pain, and left knee pain. On
examination he found a positive Tinel’s sign at the wrists, a negative straight leg raise, and pain
on palpation of the left knee without laxity. Dr. Haskins diagnosed an ACL tear, degenerative
joint disease of the knee, neck sprain, lumbosacral sprain, and preexistent carpal tunnel syndrome.
He opined that appellant had no residuals of the pelvis, elbow, shoulder, or wrist sprains.
Dr. Haskins advised that her carpal tunnel syndrome and left knee degenerative joint disease were
not causally related to her work injury, but that the partial cruciate ligament tear, cervical strain,
and lumbar strain were “related by direct cause.” He opined that appellant could resume her usual
employment without restrictions and had reached maximum medical improvement (MMI).
Regarding residuals, Dr. Haskins noted that she had continued complaints, but no significant
objective findings to suggest a significant ongoing problem.

2

On September 1, 2015 OWCP advised appellant of its proposed termination of her wageloss compensation and medical benefits. It asserted that Dr. Haskins had found that she had no
residuals from her work injury and could resume her usual employment.
Dr. Eric G. Dawson, an attending orthopedic surgeon, reviewed OWCP’s September 1,
2015 proposed termination of compensation benefits and advised that he disagreed with
Dr. Haskins’ findings. He related that appellant had objective findings of cervical and left brachial
plexus nerve impingement and a torn left ACL. Dr. Dawson questioned why Dr. Haskins did not
feel that these findings would be an impediment to her day-to-day function.
A left knee MRI scan study, obtained on September 8, 2015, demonstrated
tricompartmental osteoarthritis changes, chondromalacia patella, a small joint effusion, and a
synovial cyst.
In a September 9, 2015 report, Dr. Ignacio discussed appellant’s January 30, 2013 work
injury and the results of objective studies. He advised that she continued to experience neck and
shoulder pain with some radiation especially into her left arm and swelling and pain in her left
knee impacting her mobility. Dr. Ignacio provided examination findings and recommended
continued pain management. He disagreed with Dr. Haskins’ opinion that appellant had no further
disability or residuals due to the accepted work injury. Dr. Ignacio found that appellant was
currently unable to resume work.
OWCP determined that a conflict existed between Dr. Haskins and Dr. Ignacio regarding
whether appellant could return to work without restrictions and whether she had reached MMI. It
referred her to Dr. Michael Franchetti, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In a report dated November 6, 2015, Dr. Franchetti noted that appellant performed
sedentary employment. He reviewed the history of injury and the medical reports of record,
including the results of objective testing. Dr. Franchetti noted that a September 8, 2015 MRI scan
study of the left knee revealed that appellant’s ACL injury had healed and that she had some
degenerative changes. On examination, he found no upper or lower extremity deficits consistent
with radiculopathy, tenderness at the cervical spine with some loss of flexion, but no spasm, a
positive Tinel’s sign of the right wrist, some tenderness of the thoracic and lumbar spine without
spasm, a bilateral negative straight leg, and no tenderness or instability of the left knee.
Dr. Franchetti opined that appellant had reached MMI and could resume work without restrictions,
noting that her job duties were sedentary. He related, “[She] voices continued subjective
complaints concerning her injuries of January 30, 2013, but there are no convincing significant
objective findings consistent with ongoing residuals due to the injuries of January 30, 2013.” In a
November 6, 2015 work capacity evaluation (OWCP-5c), Dr. Franchetti determined that appellant
could resume her usual work without restrictions and indicated by checkmark “yes” in a box that
she could perform sedentary and light work.
Dr. Ignacio and Dr. Dawson continued to submit progress reports. In a November 18, 2015
duty status report (Form CA-17), Dr. Ignacio indicated that appellant could resume full-time work
with restrictions.

3

In a report dated March 25, 2016, Dr. Dawson opined that appellant’s injuries had not
resolved. He noted that the “main residual is related to the knee where she has ligamentous
insufficiency, as well as the lumbar spine with the lumbar nerve irritability and impingement.
Appellant also has some soft touch nerve irritability related to the brachial neuritis, which is
showing some tendency to improve, but still present.” Dr. Dawson found the conditions had not
resolved and that appellant could perform only limited-duty employment within the restrictions
set forth by Dr. Ignacio. He advised that she required continued medical treatment.
In an April 6, 2016 progress report, Dr. Ignacio provided detailed findings on examination
and noted that there were no limited-duty positions available for appellant. He opined that she was
unable to return to work and recommended retirement.
By decision dated August 18, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that date. It found that the opinion of Dr. Franchetti
represented the special weight of the evidence and established that she had no further disability
from her work injury or need for further medical treatment.
On August 24, 2016 Dr. Dawson related that the Dr. Franchetti did not adequately address
appellant’s left knee effusion and advised that objective studies showed cervical radiculopathy and
impingement. He opined that she was able to return to work with some modifications to her chair
and computer.
Dr. Ignacio, in an August 31, 2016 progress report, indicated that appellant complained of
pain radiating into her legs, left knee weakness, and bilateral arm numbness. He found that she
was unable to work.
On April 10, 2017 Dr. Ignacio opined that appellant continued to experience problems with
her left knee, left elbow, shoulders, neck, and head due to her January 30, 2013 work injury. He
diagnosed chronic cervical strain and neuritis, chronic bilateral shoulder strain, probably right
rotator cuff syndrome, chronic brachial neuritis, chronic left elbow strain, chronic thoracolumbar
strain with lumbar neuritis, chronic lumbar disc syndrome with radiculopathy, chronic left knee
strain and internal derangement, and chronic pain syndrome. Dr. Ignacio found that appellant
could perform limited-duty employment.
In a report dated March 13, 2017, Dr. Nigel M. Azer, a Board-certified orthopedic surgeon,
evaluated appellant for right shoulder, neck, and left knee pain and numbness in the hands
bilaterally after a January 30, 2013 work injury. He noted that she was currently working. On
examination Dr. Azer found palpable muscle spasm of her trapezius and a positive Hawkins, Neer,
and supraspinatus test of the shoulder. He further found a positive Tinel’s sign and Phalen’s test,
a negative straight leg raise, and small effusion and some laxity of the left knee. Dr. Azer
diagnosed post-traumatic left knee arthritis with chronic ACL insufficiency, right shoulder
impingement syndrome with a probable partial thickness tear, neuritis/brachial radiculopathy,
bilateral carpal tunnel syndrome, and cervical disc syndrome. He attributed the left knee arthritis
to the 2013 work injury and indicated that she would likely need a total knee replacement at some
point in the future. Dr. Azer further diagnosed carpal tunnel syndrome aggravated and exacerbated
by her cervical spine injury that occurred at work. He recommended a right shoulder MRI scan
study.

4

A June 5, 2017 MRI scan study of the right shoulder revealed a tiny rim rent tear of the
most anterior fibers of the supraspinatus without retraction or fatty atrophy and mild tendinosis at
the infraspinatus.
In a June 19, 2017 report, Dr. Ignacio referred appellant to an orthopedic surgeon for the
progressive right shoulder and left knee injuries sustained on January 30, 2013 at work. He
disagreed with Dr. Franchetti that appellant had no residuals of her employment injury requiring
continued medical treatment and work restrictions.
Dr. Azer, in a June 30, 2017 progress report, attributed appellant’s right shoulder and left
knee conditions to her January 30, 2013 employment injury. He advised that appellant would
require a total knee replacement, a decompression of the right and left carpal tunnel, and a rotator
cuff repair.
On July 17, 2017 Dr. Ignacio reviewed appellant’s history of injury, the medical treatment
received, and listed findings on examination. He opined that she required physical therapy and
injections of her shoulder and knee, and recommended right shoulder surgery. Dr. Ignacio
provided the same diagnoses as in his prior reports, which he found were causally related to the
January 30, 2013 work injury. He concluded that appellant required further medical treatment.
In an August 4, 2017 report, Dr. Dawson evaluated appellant for problems with her cervical
spine, right shoulder, left knee, and low back. He provided examination findings and advised that
appellant sustained a twisting injury and impact to the right knee injuring the nerves of the cervical
and lumbar spine and brachial plexus and causing a knee contusion and possible chondromalacia
patellae. Dr. Dawson also opined that she may have sprained her shoulder. He found that appellant
could perform semi-sedentary work with ergonomic changes to her workstation. Dr. Dawson
diagnosed cervical and lumbar sprain/strain, discopathy, nerve impingement, rotator cuff tendinitis
with a possible small tear, a left knee contusion with mild chondromalacia patellae, and a partial
ACL tear. He recommended possible shoulder surgery. On August 10, 2017 Dr. Dawson
discussed the result of the right shoulder MRI scan study, noting that the findings included
degenerative changes at the AC joint, tangential tears, and multiple osteophytes. He advised that
it was “a definition of this case and should be taken into account with regards [to] the shoulder
itself.”
Appellant’s representative, on August 12, 2017, requested reconsideration. He argued that
Dr. Franchetti failed to review the MRI scan studies of her shoulders and maintains that the right
shoulder MRI scan study demonstrates that she had a continuing medical condition.
By decision dated November 9, 2017, OWCP denied modification of its August 18, 2016
decision.3 It found that the additional medical evidence was insufficient to overcome the special
weight accorded to Dr. Franchetti as the impartial medical examiner (IME).
On appeal appellant’s representative argues that OWCP failed to specifically address the
additionally submitted reports, including that of Dr. Azer. He maintains that Dr. Haskins did not
3
In the background section of the decision, OWCP referenced medical reports apparently from another case record.
It discussed the physicians from this record in providing the basis for its decision.

5

find that appellant had no further residuals of her accepted conditions. The representative asserts
that nonemployment-related conditions should be considered in determining her ability to work as
she was on the periodic rolls. He maintains that Dr. Franchetti’s opinion was not rationalized and
did not opine that all conditions had resolved, and that OWCP thus erred in terminating appellant’s
medical benefits. The representative notes that OWCP referred to physicians not of record in its
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.5 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a
third physician who shall make an examination.9 The implementing regulation provides that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10
In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an IME for the purpose of resolving the conflict, the opinion

4

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

5

See I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

7

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

See Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

6

of such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.11
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained cervical neuritis, neck sprain, a bilateral sprain of
the shoulder and upper arm, a right wrist sprain, a left elbow sprain, thoracic sprain, a pelvis sprain,
a left knee sprain, and unspecified lumbar disc disorders due to a January 30, 2013 employment
injury. It paid her wage-loss compensation for total disability beginning October 6, 2013. OWCP
properly determined that a conflict in medical opinion arose between Dr. Ignacio, appellant’s
attending physician, and Dr. Haskins, an OWCP referral physician, regarding her current condition
and the extent of her disability due to her employment injury. It referred her to Dr. Franchetti, a
Board-certified orthopedic surgeon, for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board finds that the opinion of Dr. Franchetti is
well rationalized and based on a proper factual and medical history. Dr. Franchetti accurately
summarized the relevant medical evidence, provided detailed findings on examination, and
reached conclusions about appellant’s condition which comported with his findings.13 In a report
dated November 6, 2015, he reviewed the medical evidence of record, including the results of
diagnostic studies. On examination, Dr. Franchetti found no deficits in the upper or lower
extremity demonstrating radiculopathy, no spasm on examination of the cervical or lumbar spine,
but some tenderness, a bilateral negative straight leg raise, and no tenderness or loss of stability of
the left knee. He advised that appellant had reached MMI and could return to her employment,
which he noted was sedentary, without restrictions. Dr. Franchetti determined that she had
continued subjective complaints, but no objective findings showing any ongoing residuals of her
January 30, 2013 work injury. As his report is detailed, well rationalized, and based on a proper
factual background, his opinion is entitled to the special weight accorded an IME.14
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the special weight afforded
Dr. Franchetti as the IME. In a November 18, 2015 CA-17 form, Dr. Ignacio advised that
appellant could resume her employment with restrictions. He also submitted progress reports
describing his continued treatment, including an April 6, 2016 progress report in which he found
her unable to work and recommended retirement. Dr. Ignacio, however, was on one side of the
conflict resolved by Dr. Franchetti. A medical report from a physician on one side of a conflict

11

R.C., 58 ECAB 238 (2006); David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

12

J.M., supra note 6; Darlene R. Kennedy, 57 ECAB 414 (2006).

13

Manuel Gill, 52 ECAB 282 (2001).

14

See J.M., supra note 6; Kathryn E. Demarsh, supra note 7.

7

resolved by an IME is generally insufficient to overcome the special weight accorded the report of
an IME or to create a new conflict.15
On March 25, 2016 Dr. Dawson opined that appellant had continued residuals of her work
injury, particularly from the lumbar disc injury and an ACL injury to her left knee causing
ligamentous insufficiency. He further found irritation of the brachial nerves. Dr. Dawson advised
that she could perform limited-duty employment. He, however, did not explain how appellant’s
January 30, 2013 work injury caused her to be disabled from sedentary employment or to require
additional medical treatment. A medical opinion not fortified by medical rationale is of little
probative value.16
The Board, therefore, finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective August 18, 2016.17
On appeal appellant’s representative contends that Dr. Haskins found that appellant had
residuals of her accepted injury, and that OWCP erred in terminating medical benefits. As
discussed, however, OWCP properly terminated medical benefits as both Dr. Haskins and
Dr. Franchetti found that she had continued subjective complaints unsupported by “significant”
objective findings.
Appellant’s representative also maintains that OWCP should have considered appellant’s
nonemployment-related conditions. The issue, however, was whether she had any further
disability or need for medical treatment due to her January 30, 2013 work injury.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish continuing disability or residuals after that date causally related to the
accepted injury.18 To establish a causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such a causal
relationship.19 Causal relationship is a medical issue and the medical evidence required to establish
a causal relationship is rationalized medical evidence.20 A claimant must establish by the weight
of the reliable, probative, and substantial evidence that he or she had an employment-related

15

See Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

16

See A.M., Docket No. 17-0805 (issued July 13, 2018).

17

See G.T., Docket No. 17-1959 (issued June 22, 2018); D.G., Docket No. 17-0608 (issued March 19, 2018).

18

See J.R., Docket No. 17-1352 (issued August 13, 2018).

19

Id.

20

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

disability or residuals of his or her accepted condition which continued after termination of
compensation benefits.21
ANALYSIS -- ISSUE 2
The Board finds that the medical evidence of record is insufficient to establish that
appellant had continuing employment-related disability or residuals requiring further medical care
after the August 18, 2016 termination of wage-loss compensation and medical benefits.
Following the termination of her wage-loss compensation and medical benefits, appellant
submitted August 24, 2016 and August 4 and 10, 2017 reports from Dr. Dawson. On August 24,
2016 Dr. Dawson advised that Dr. Franchetti failed to adequately address her left knee effusion,
cervical radiculopathy, and impingement. He determined that appellant could work with
modifications to her chair and computer. In his August 4, 2017 report, Dr. Dawson opined that
her work injury caused cervical, lumbar, and brachial plexus nerve irritation, and possible
chondromalacia patellae. He found that appellant could perform semi-sedentary work. On
August 10, 2017 Dr. Dawson noted that a right shoulder MRI scan study showed AC joint
degenerative changes, tangential tears, and multiple osteophytes. While the reports from
Dr. Dawson are generally supportive of continuing employment-related residuals and disability,
they do not provide adequate medical rationale explaining how the diagnosed conditions or
resultant disability were caused by the employment injury.22 Further, OWCP has not accepted
brachial plexus nerve irritation, chondromalacia patellae, or a shoulder condition other than a
strain. Where appellant claims that a condition not accepted or approved by OWCP was due to
her employment injury, she bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence.23
Dr. Dawson did not provide any rationale for his opinion that the work injury caused additional
conditions. Medical conclusions unsupported by rationale are of little probative value.24
Appellant also submitted additional reports from Dr. Ignacio. On August 31, 2016
Dr. Ignacio found that she was unable to work, noting that she had complaints of weakness and
pain radiating into her legs, and bilateral arm numbness. In an April 10, 2017 report, he opined
that appellant had continued problems with her knee, shoulders, left elbow, neck, and head due to
her January 30, 2013 employment injury, and diagnosed chronic cervical strain and neuritis,
chronic bilateral shoulder strain, probable right rotator cuff syndrome, chronic brachial neuritis,
chronic left elbow strain, chronic thoracolumbar strain with lumbar neuritis, chronic lumbar disc
syndrome with radiculopathy, chronic left knee strain and internal derangement, and chronic pain
syndrome. Dr. Ignacio determined that appellant could perform modified duties. On June 19,
2017 he disagreed with the finding of the IME, Dr. Franchetti, that she had no residuals of her
work injury or need for work restrictions, and discussed her progressive problems with her left
knee and right shoulder. In a July 17, 2017 report, Dr. Ignacio advised that appellant required
21

See supra note 18.

22

See G.T., supra note 17.

23

Jaja K. Asaramo, supra note 15.

24

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

9

additional medical treatment for her shoulder and knee and right shoulder surgery. As previously
noted, the Board has long held that reports from a physician who was on one side of a medical
conflict resolved by an IME are generally insufficient to overcome the special weight accorded to
the report of the IME or to create a new conflict.25 The Board finds that as Dr. Ignacio was on one
side of the conflict resolved by Dr. Franchetti, his additional reports are of insufficient weight to
overcome the special weight accorded to Dr. Franchetti’s opinion or to create a new medical
conflict.26
Dr. Azer, on March 13, 2017, evaluated appellant for right shoulder, neck, and left knee
pain subsequent to a January 30, 2013 work injury. He diagnosed post-traumatic left knee arthritis
with chronic ACL insufficiency, impingement syndrome of the right shoulder with a probable
partial thickness tear, brachial neuritis/radiculopathy, cervical disc syndrome, and bilateral carpal
tunnel syndrome. Dr. Azer found that appellant’s work injury caused her left knee arthritis and
aggravated her carpal tunnel syndrome. He recommended diagnostic testing. Dr. Azer, did not
address whether appellant was disabled from employment, noting in his report that she was
working. He failed to explain how her work injury caused the additional diagnosed conditions of
left knee arthritis and an aggravation of carpal tunnel syndrome. Medical evidence that states a
conclusion, but does not offer any rationalized medical explanation regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.27
On June 30, 2017 Dr. Azer opined that appellant had a continued right shoulder and left
knee condition that required surgery, and attributed the conditions to her work injury. Again,
however, he did not provide any rationale for his opinion, and thus it is of diminished probative
value.28
On appeal appellant’s representative contends that OWCP citied the wrong physicians in
its November 9, 2017 decision. OWCP, in the background section of its decision, referred to
reports from physicians apparently from another case record. In providing the basis for its
decision, however, it properly reviewed the reports relevant to the current file number.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective August 18, 2016 as she no longer had residuals of her January 30, 2013

25

See R.B., Docket No. 16-1481 (issued May 2, 2017); I.J., supra note 5.

26

See G.T., supra note 17.

27

See J.F., Docket No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).

28

Id.

10

employment injury. The Board further finds that she has not established continuing employmentrelated disability or residuals after August 18, 2016.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

